DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
For claims 3 and 15, it seems unclear as to how one can have the gain value meeting all three requirements simultaneously set forth in the claim. For example, the gain value cannot be a positive number and a negative number at the same time. Also, the gain value cannot be greater than or equal to the reference value while also being less than the reference value. In paragraph 7 of the specification, it seems that the three conditions should be recited in claims 3 and 15 in the alternative only. Claims would be proper if “and” (line 7 of claim 3 and line 6 of claim 15) is changed to “or.”
The term “high” in claims 3, 6, 15, and 18 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what amount of resistance would render the resistance to be “high”.
For claims 4, 5, 16, and 17, it is unclear how the motion type can be a walk motion type, walk-to-run motion type, and run motion type simultaneously. In paragraph 59 of the specification, it seems that motion types are determined in the alternative only. Claims would be proper if “and” in line 7 of claims 4 and 16 is changed to “or.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-14, and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (PG Pub. 2018/0360347).
Regarding Claims 1 and 13, Lim discloses an operation method of a wearable device, the operation method comprising:
processing a state variable to generate a processed state variable (see low pass filter; par. 9 or trigonometric function; par. 13), the state variable being based on motion information of a user (see left and right hip joint angles; par. 14);
determining an interactive mode of the wearable device (see on/off/assistance level; par. 84-85) based on a gain associated with a magnitude of a torque of the wearable device (see par. 86);
selecting a motion type from among a plurality of motion types associated with the interactive mode based on a gait parameter of the user (see par. 163);
determining a control factor for the torque based on the motion type (see delay; par. 27); and
generating the torque based on the processed state variable, the gain, and the control factor (see par. 72, 86, and 160). Lim also discloses a driver configured to generate a torque (see driver 130) and a controller (see controller 120).
Regarding Claims 2 and 14, Lim discloses wherein the processing of the state variable comprises: smoothing the state variable to generate the processed state variable (see low pass filter; par. 9).
Regarding Claims 8 and 20, Lim discloses adjusting a delay in output timing of the torque, in response to a motion type change event occurring by the selecting of the motion type (see par. 110).
Regarding Claims 9 and 21, Lim discloses decreasing the smoothing factor and increasing the delay, in response to the motion type change event occurring by the selecting of a walk motion type from among the plurality of motion types (see lower acceleration; par. 152).
Regarding Claims 10 and 22, Lim discloses increasing the smoothing factor and decreasing the delay, in response to the motion type change event occurring by the selecting of a run motion type from among the plurality of motion types (see greater acceleration; par. 152).
Regarding Claims 11 and 23, see rejection of Claim 1 above. Furthermore, Lim discloses a compensation factor (see par. 188) that affects the torque applied.
Regarding Claims 12 and 24, Lim discloses wherein the motion information includes angles of hip joints of the user (see par. 10).

Allowable Subject Matter
Claims 3-7 and 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regard to Claims 3, 7, 15, and 19, the prior art of record (Ozsecen et al.; PG Pub. 2019/0160321) discloses negative shaping factor values, but not negative gain values (see par. 62). Ozsecen discloses dynamic torque generation by classifying motion types (see par. 47 and 50-51; Fig. 5). Ozsecen also uses angular velocity as a comparative feature (see par. 62) and offers three interactive modes (see par. 48). 
With regard to Claims 4 and 16, the prior art of record (Asbeck et al.; PG Pub. 2018/0008502) discloses both positive and negative power generated by the wearable device (see par. 145) depending on the motion type (see walking, marching, running, etc.), but does not differentiate the motion type by separate thresholds. Asbeck only uses thresholds for triggering assistance (see par. 180).
With regard to Claims 5-6 and 17-18, the prior art of record (Langlois et al.; PG Pub. 2013/0261766) compares cadence to a threshold (see par. 225) and discloses a prosthetic hip joint that provides a high resistance mode and a low resistance mode (see par. 21-22), but does not elaborate on the different motion types with respect to different thresholds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/	/UNSU JUNG/           Examiner, Art Unit 3792	Supervisory Patent Examiner, Art Unit 3792